Citation Nr: 1529405	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from April 1958 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  In determining whether the schedular threshold is met, disabilities resulting from common etiology or affecting a single body system are considered one disability.  38 C.F.R. § 4.16.  . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for bilateral hearing loss at 50 percent and tinnitus at 10 percent, for a combined rating of 60 percent.  Because the disabilities are from a common etiology, the in-service noise exposure, and affect a single body system, the schedular threshold percentage requirements for entitlement to a TDIU are met.  

After consideration of the record, and resolving reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities are sufficient by themselves to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The Veteran previously worked as a towboat engineer.  He has indicated that he has a high school education and has denied any other education or training.   

The Veteran has reported that the hearing loss makes him unable to hear, resulting in misunderstandings.  He added that when he was working, most recently in 1996, he had problems hearing at meetings, on the phone, and in crowds.  

A March 2013 Disability Benefits Questionnaire reports an audiologist's determination that the Veteran's poor word understanding makes daily conversation "very difficult," even with hearing aids, and that the Veteran is unable to understand with any noise in the room.  In a separate statement, the audiologist reported that the Veteran's severe bilateral hearing loss and tinnitus rendered him unemployable.  The audiologist explained that the Veteran needed to avoid working in any environment in which there is any noise which may exacerbate his hearing loss and that, "these limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification."  The audiologist found the Veteran's condition, "would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery."  The audiologist concluded that the hearing loss would significantly impair the Veteran's employability in most job assignments with or without adaptation or amplification.  

Based on the Veteran's limited education and occupational background; the evidence concerning the impact of the Veteran's bilateral hearing loss on his ability to work, particularly impairment of communication ability; and the absence of a contrary medical finding, the Board finds the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  


ORDER

A  TDIU is granted subject to the criteria governing the award of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


